Citation Nr: 1105830	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted for the 
claim of entitlement to service connection for bilateral knee 
arthritis due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1964 to 
October 1965.  The Veteran had lost active duty time between 
January 9, 1965 to January 13, 1965, April 26, 1965 to May 17, 
1965, and May 26, 1965 to August 10, 1965.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied the Veteran's application to reopen a previously 
denied claim of entitlement to service connection for bilateral 
knee arthritis due to trauma.

This appeal was previously before the Board in April 2009.  The 
Board remanded the claim so that the Veteran could receive 
corrective notice.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a May 2002 decision, the RO denied the Veteran's claim for 
service connection for a bilateral knee disorder; although 
notified of the denial, the Veteran did not initiate a timely 
appeal.

3.  None of the new evidence associated with the claims file 
since the May 2002 RO decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a bilateral knee disorder, or raises a 
reasonable possibility of substantiating the claim for service 
connection for a bilateral knee disorder.




CONCLUSIONS OF LAW

1.  The RO's May 2002 decision, which denied the Veteran's claim 
for entitlement to service connection for a bilateral knee 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1100 (2010).

2.  As evidence received since the RO's May 2002 denial is not 
new and material, the criteria for reopening the Veteran's claim 
for service connection for a bilateral knee disorder are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's application to reopen his claim for 
service connection for a bilateral knee disorder was received in 
October 2002.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in June 2009.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued in 
August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in June 2009.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

A review of the June 2009 VCAA notice letter shows that the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denials.  The Board finds the notice requirements pertinent to 
the issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  Service treatment 
records, service personnel records, VA treatment records, and 
Social Security Administration disability records have been 
obtained and associated with his claims file.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

New and Material Evidence

In the May 2002 rating decision, the RO denied the Veteran's 
claim for service connection for a bilateral knee disorder.  It 
was noted that while the Veteran had a bilateral knee disorder 
that pre-existed service, and there was no credible supporting 
evidence that the Veteran's bilateral knee disorder was related 
to service.  

Evidence of record considered with the May 2002 rating decision 
included statements from the Veteran, service treatment records, 
and VA treatment records dated from July 2000 to October 2001.

In October 2002, the Veteran filed an application to reopen the 
previously denied claim.  This appeal arises from the RO's March 
2003 denial to reopen the Veteran's claim for entitlement to 
service connection for a bilateral knee disorder.  Regardless of 
the RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
In this case, the last final denial of the claim was the May 2002 
RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 2002 denial 
includes statements from the Veteran, private treatment records 
from J. S., D.O., dated January 1996, Delaware Valley Health 
Network, Inc., dated July 1996 to May 2000, VA treatment records 
dated from July 2001 to September 2006, and medical records from 
the Social Security Administration (SSA).

Some of the additionally received evidence are "new" in the 
sense that these documents were not previously before agency 
decision makers.  However, none of the evidence is "material" 
for purposes of reopening the claim for service connection for a 
bilateral knee disorder.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the May 2002 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  In May 2002, the claim to reopen a 
claim for service connection for a bilateral knee disorder was 
denied as the disorder pre-existed service and there was no 
credible supporting evidence that the Veteran's bilateral knee 
disorder was worsened or aggravated by service.  The evidence 
added to the record since May 2002, including VA outpatient 
treatment records and SSA records, do not include competent 
evidence even suggesting that the Veteran's bilateral knee 
disorder is related to any event, injury, or disease in service, 
which was the basis for the prior determination.  In fact, the 
Veteran states in a September 2005 statement that his knee 
problems were from prior to service.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
a bilateral knee disorder has not been received.  As such, the 
requirements for reopening the claim are not met, and the May 
2002 denial of the claim for service connection for a bilateral 
knee disorder remains final.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a bilateral knee disorder; 
the appeal is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


